DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 1/27/21, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, “selecting a size and/or shape of the encoding region, in such a way that crosstalk of higher diffraction orders in a virtual visibility region is reduced.”  Applicants argue that crosstalk of higher diffraction orders would exist in the observer window of Leister ‘711.
The Examiner respectfully disagrees.  As previously noted, Leister ‘711 discloses -selecting a size and/or shape of the encoding region in relation to a size and/or shape of a subhologram, assigned to the encoding region, in such a way that crosstalk of higher diffraction orders in a virtual visibility region is reduced (Intensity falls off at higher orders so OW is placed at the first order.  Accordingly, crosstalk of higher diffraction orders would be reduced.) [0244-0250].  As shown in figures 2-4, the size/shape of the encoding region is selected in relation to the size/shape of the subhologram.  The claims do not require any further specifics or limitations as to the particular relationship between the two portions.  The configuration taught by Leister ‘711 presents a 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., further specifics related to selection of the size and/or shape of the encoding region compared to the size and/or shape of the sub-hologram of an object point) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims as currently presented do not require any further limitations or specifics as to how the size or shape of the encoding region is selected.  As such, since the size/shape of the OW is selected to correspond to the first order, it would be selected in such a way that crosstalk of higher diffraction orders in the virtual visibility region is reduced (see figures 2-4).  Applicants argue that “[t]he consequence of the location of the observer window in the first order is not the reduction of crosstalk of higher diffraction order as the Office alleges in the Office Action, but rather the realization of high intensity.”  The Examiner respectfully notes that if the observer window is located in the first diffraction order, higher order crosstalk would be reduced as higher orders are not located within the virtual viewing zone.  The claims do not require further specifics or limitations as to how the size/shape relationship provides for the reduction in crosstalk.  
	As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 13-14, 17-18, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leister et al. (US 2006/0139711).
Consider claim 1, Leister et al. disclose (e.g. figures 2-4) a method for generating holograms for encoding in a spatial light modulation device for a holographic display for representing a two- and/or three-dimensional scene, comprising:
-decomposing the scene into object points (the scene is broken down in to points P1-Pc) and encoded encoding in a hologram, which is subdivided into subholograms, in the spatial light modulation device (the scene is encoded onto the SLM HA),
-encoding object points into encoding regions on the spatial light modulation device (the scene is encoded into the SLM HA), and
-selecting a size and/or shape of the encoding region in relation to a size and/or shape of a subhologram, assigned to the encoding region, in such a way that crosstalk 
Consider claim 2, Leister et al. disclose (e.g. figures 2-4) a method 1, wherein the value of the amplitude in the encoding region for the object point is reduced continuously toward the edge region of the encoding region (the amplitude is adjusted so that it has an adjustment toward the edge regions) [0082].
Consider claim 3, Leister et al. disclose (e.g. figures 2-4) a method, wherein in the case of a field of view SF > 30 degrees, a virtual visibility region, which is formed parallel to the spatial light modulation device, is calculated for a central region of the spatial light modulation device, where a virtual visibility region, which is formed at an angle to the spatial light modulation device, corresponding to an angle at which an observer looks at the spatial light modulation device, being calculated for edge regions of the spatial light modulation device (see figure 2, a visibility region is determined for the observer window that corresponds to an angle at which the observer views the modulation device) [0082-0095].
Consider claim 4, Leister et al. disclose (e.g. figures 2-4) a method wherein a subhologram is generated by means of a geometrical projection of a virtual visibility region in an observer plane through an object point onto the spatial light modulation device (see figure 3, the subholograms are generated as a geometrical projection to the OW from the SLM HA) [0091-0095].
Consider claim 5, Leister et al. disclose (e.g. figures 2-4) a method, wherein, after the geometrical projection of the virtual visibility region onto the spatial light 
Consider claim 6, Leister et al. disclose (e.g. figures 2-4) a method, wherein, after the geometrical projection of the virtual visibility region onto the spatial light modulation device,
reducing the subhologram is reduced in its extent by pixels in order to generate the encoding region for the object point (the scene is broken down into its object points),
setting the amplitude in the encoding region generated is-set to a constant value for all pixels of the encoding region (the amplitude is modifiable), and
respectively reducing the value of the amplitude continuously by a predefined value up to a threshold value for pixels present in the edge region of the encoding region (The amplitude is adjusted so that it has an adjustment toward the edge regions. A threshold value would exist where the display is no longer optimal) [0082-0095].
Consider claim 13, Leister et al. disclose (e.g. figures 2-4) a method, wherein, in the case of a small distance of the object point with respect to the spatial light modulation device, , and/or in the case of a large angle of the object point with respect 
Consider claim 14, Leister et al. disclose (e.g. figures 2-4) a method, wherein, in the case of a large distance of the object point with respect to the spatial light modulation device, and/or in the case of a small angle of the object point with respect to the virtual visibility region, the encoding region is determined from a subhologram which is calculated with a projection method (a projection method is disclosed) [0082-0095], in which
projecting the virtual visibility region (OW, observer window) is projected through the object point (object points P1-P3) onto the spatial light modulation device (SLM HA, spatial light modulator) and generating a subhologram,
allowing the subhologram to be extendible or reducible by pixels in order to generate the encoding region for the object point on the spatial light modulation device, encoding a phase function into the encoding region, and encoding an amplitude function into the encoding region in such a way that the object point is reconstructed with a predetermined intensity (the phase and amplitude is modifiable) [0082-0095].
Consider claim 17, Leister et al. disclose (e.g. figures 2-4) a method, wherein those object points for which encoding regions and subholograms are calculated according to the projection method and those object points for which encoding regions and subholograms are calculated according to a wave propagation method are determined by a detected distance or a lateral position of an observer or a 
Consider claim 18, Leister et al. disclose (e.g. figures 2-4) a method, wherein the extent of the virtual visibility region is selected to be less than or equal to the extent of a diffraction order, particularly that where, in the case of a color reconstruction of the scene, the virtual visibility region is adapted in its extent to an extent of a diffraction order for the shortest wavelength used (the 1st diffraction order is used as the OW) [0090-0095].
Consider claim 22, Leister et al. disclose (e.g. figures 2-4) a light modulation apparatus into which a hologram is encoded according to the method as claimed in claim 1 (SLM HA, the hologram is encoded into the SLM) [0082-0095].
Consider claim 23, Leister et al. disclose (e.g. figures 2-4) a display, in particular a holographic display, representing a two-and/or three-dimensional scene, comprising at least one spatial light modulation device into which a hologram is encoded according .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al. (US 2006/0139711).
Consider claim 7, Leister et al. does not explicitly disclose a value of 1% of the maximum amplitude in the encoding region is selected for the threshold value.  Although Leister does not disclose a specific threshold value, a threshold value must exist for the device to function as intended.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of 
Consider claim 24, Leister et al. does not explicitly disclose a value of 1% of the maximum amplitude in the encoding region is selected for the threshold value.  Although Leister does not disclose a specific threshold value, a threshold value must exist for the device to function as intended.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Leister to have the threshold value set at 1% in order to minimize crosstalk which reduces image quality.
Consider claim 26, Leister et al. does not explicitly disclose that the distance of the object point with respect to the spatial light modulation device is less than 5% of the observer distance with respect to the spatial light modulation device for a display with a size of a virtual visibility region of more than 10 mm, or is less than 10% of the observer distance with respect to the spatial light modulation device for a display with a size of a virtual visibility region of between 5 mm and 10 mm.  Although Leister does not disclose a specific distance of the object point with respect to the spatial light modulation device, a relationship must exist for the device to function as intended.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a 
Consider claim 27, Leister et al. does not explicitly disclose that the distance of the object point with respect to the spatial light modulation device is greater than or equal to 5% of the observer distance with respect to the spatial light modulation device for a display with a size of a virtual visibility region of more than 10 mm, or is greater than or equal to 10% of the observer distance with respect to the spatial light modulation device for a display with a size of a virtual visibility region of between 5 mm and 10 mm. Although Leister does not disclose a specific distance of the object point with respect to the spatial light modulation device, a relationship must exist for the device to function as intended.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Leister to have the distance be selected as claimed in order to utilize routine experimentation to obtain workable ranges of operation.
Claims 8-9, 19-21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al. (US 2006/0139711) (hereinafter Leister ‘711) in view of Leister et al. (US 2011/0096381) (hereinafter Leister ‘381).
Consider claim 8, Leister ‘711 does not explicitly disclose that a bell-shaped amplitude profile is generated in the encoding region.  Leister ‘711 and Leister 
Consider claim 9, Leister ‘711 does not explicitly disclose an apodization function is encoded into the encoding region for the object point in the spatial light modulation device, or calculated values of the encoding region for the object point are multiplied by an apodization function, the apodization function having a maximum amplitude value in the central region of the encoding region and decreasing to a value of 0 toward the edge region of the encoding region.  Leister ‘711 and Leister ‘381 are related as holographic devices.  Leister ‘381 discloses an apodization function is encoded into the encoding region for the object point in the spatial light modulation device, or calculated values of the encoding region for the object point are multiplied by an apodization function, the apodization function having a maximum amplitude value in the central region of the encoding region and decreasing to a value of 0 toward the edge region of the encoding region (the amplitude profile gradually decreases to the edges) [0025].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Leister ‘711 to have the amplitude profile, as taught by Leister ‘381, in order to prevent interference of higher orders emitted by the light modulator.

However, Leister ‘711 does not explicitly disclose that the amplitudes are set to a value of 0 in an edge section of the diffraction order in the observer plane in order to generate a virtual visibility region which is reduced in its size in the observer plane.  Region.  Leister ‘711 and Leister ‘381 are related as holographic devices.  Leister ‘381 discloses the amplitudes are set to a value of 0 in an edge section of the diffraction order in the observer plane in order to generate a virtual visibility region which is reduced in its size in the observer plane (the amplitude profile gradually decreases to the edges) [0025].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Leister ‘711 to have the amplitude profile, as taught by Leister ‘381, in order to prevent interference of higher orders emitted by the light modulator.
Consider claim 20, the modified Leister reference discloses a method, wherein the calculated values for the amplitudes in the diffraction order in the observer plane are multiplied by an apodization function, the extent of which is less than one diffraction order (Leister ‘381 discloses an apodization function in at least one diffraction order) [0011, 0025 of Leister ‘381].
Consider claim 21, the modified Leister et al. reference discloses a method, wherein a rectangle function, a Gaussian function or a cosine function is used as the 
Consider claim 25, Leister ‘711 does not explicitly disclose that a bell-shaped amplitude profile is generated in the encoding region.  Leister ‘711 and Leister ‘381 are related as holographic devices.  Leister ‘381 discloses a bell-shaped amplitude profile in the encoding region (the amplitude profile gradually decreases to the edges) [0025].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Leister ‘711 to have the amplitude profile, as taught by Leister ‘381, in order to prevent interference of higher orders emitted by the light modulator.
Claims 10-11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al. (US 2006/0139711) in view of Zschau et al. (US 2010/0073744).
Consider claim 10, Leister et al. disclose (e.g. figures 2-4) a method wherein an encoding region is respectively calculated once by means of a Fourier transform for an object point at a particular depth with respect to the spatial light modulation device (Fourier transforms can be calculated) [0083-0095].  However, Leister does not explicitly disclose that the amplitude profile of the calculated subhologram is stored in a look-up table.  Leister and Zschau are related as holographic display devices.  Zschau discloses a method wherein the complex hologram values of the sub-hologram (SH) are determined with the help of at least one look-up table [0043].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
Consider claim 11, Leister et al. disclose (e.g. figures 2-4) a method wherein an encoding region is calculated once by means of a wave propagation method other than a Fourier transform, for an object point at different depths and in different lateral positions with respect to the spatial light modulation device (Fourier transforms can be calculated) [0083-0095].   However, Leister does not explicitly disclose that the amplitude profile of the calculated encoding region is stored in a look-up table. Leister and Zschau are related as holographic display devices.  Zschau discloses a method wherein the complex hologram values of the sub-hologram (SH) are determined with the help of at least one look-up table [0043].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Leister to utilize the look-up table, as taught by Zschau, in order to increase data transfer rates.
Consider claim 15, Leister et al. disclose (e.g. figures 2-4) a method wherein a limiting subhologram size is determined, and that where' for all object points whose subhologram sizes are greater than or equal to this limiting subhologram size, encoding regions are calculated from subholograms with the projection method (Fourier transforms can be calculated) [0083-0095].  However, Leister does not explicitly disclose that the for all object points whose subhologram sizes are less than this limiting subhologram size, encoding regions are calculated from subholograms with the Fourier transform method or with based on a look-up table.  Leister and Zschau are related as holographic display devices.  Zschau discloses a method wherein the 
Consider claim 16, the modified Leister et al. reference does not explicitly disclose that a value of 5 pixels is selected for the limiting subhologram size.  Although Leister does not explicitly disclose a number of pixels as a limiting subhologram size, it is considered to be within ordinary skill to select a minimum number of holograms. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the number of pixels in order to balance computational requirements and image display quality.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872